Citation Nr: 0712906	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  99-08 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a right knee 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from January 1962 to November 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating determination of 
the New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In April 2006, the Board remanded this issue for further 
development.


FINDING OF FACT

The veteran's current right knee disability is due to an 
injury in active service.  


CONCLUSION OF LAW

The veteran's right knee disability was incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006). 

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Applicable laws and regulation in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Service connection for chronic diseases, such as degenerative 
arthritis may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
subsequent to discharge from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2006) 38 C.F.R. §§ 3.307, 3.309 
(2006).  

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

Service medical records show that in December 1963, the 
veteran presented for treatment after twisting his right 
knee.  There was a slight swelling in the medial aspect of 
the right knee.  The impression was medial collateral 
ligament strain and a possible meniscus injury.  An X-ray was 
interpreted as showing no osseous abnormality, but there was 
apparent soft tissue swelling.

The veteran again presented in December 1963 as the treatment 
note indicated that he had fallen over and landed on his 
right knee recently.  It was noted that the veteran had been 
placed in a cylinder cast which was broken and getting soft.  
While the veteran was comfortable and not having any pain 
inside the cast, he still had considerable pain over the 
medial collateral ligament of the femur.  There was still 
light swelling on the antero-medial side of the knee.  

In January 1964 the veteran reportedly still had some 
tenderness over the medial collateral ligament on femur 
movements.  In February 1964, a treatment provider stated 
that the veteran might have a torn medial collateral ligament 
of the right knee.  The veteran lacked full flexion of his 
right knee.  He also had mild swelling over the medial side 
of the knee.

On VA examinations in March and December 1965, December 1967, 
and August 1969, there were no findings referable to the 
right knee.

In April 1997 the veteran underwent a VA examination for his 
left elbow, left thumb and right knee.  The veteran reported 
that in 1963, he fell into a manhole and injured his right 
knee.  The examiner noted that the veteran's right knee 
demonstrated no tenderness, swelling, redness, increased 
temperature, effusion, ecchymosis or scar formation.  He also 
stated that the veteran had slight medial joint line 
tenderness to deep palpitation with mild patellofemoral 
crepitus.

The examiner concluded that the injuries sustained by the 
veteran while in the service were the approximate cause of 
his ongoing pain and discomfort in several joints, including 
the right knee.

An X ray of the veteran's right knee in October 2001 revealed 
medial joint space degenerative joint disease.

In September 2006, the veteran underwent a VA examination for 
his right knee.  The examiner stated that there was no 
evidence of any injuries to the veteran's right knee in the 
service record that was available.  The veteran reported 
sustaining several injuries to his right knee when parachute 
jumping which were further aggravated when he fell through a 
manhole while on active duty.  This injury required a cast.  
The veteran reported off and on pain in his right knee since 
he was discharged from service.  He stated that he had a 
history of fatigue and lack of endurance for his right knee.

On examination, there was no swelling of the right knee 
joint, no effusion, and no inflammation.  The examiner found 
crepitus around the patella on active flexion and extension.  
There was no tenderness along the medial and lateral joint 
line.  X rays showed evidence of medial joint compartment 
narrowing.  The diagnosis was mild degenerative changes of 
the right knee joint.

The examiner stated that because he had no record in the 
veteran's claims file of a right knee injury in service, any 
opinion of his relating the veteran's right knee joint to his 
service would be pure speculation.  He did note that the 
veteran brought a friend with him who served with him during 
the veteran's active duty who was able to corroborate the 
veteran's claim that he injured his right knee when he fell 
through a manhole.  The examiner noted that if this evidence 
of injury could be corroborated, then it was as least as 
likely as not that the veteran had a sprain of his right knee 
during service.  However, the examiner also stated that it 
was quite likely that some of the changes of the veteran's 
right knee were due to age as well as to gross obesity which 
complicated his right knee problem.


Analysis

With regard to the elements of service connection, the 
veteran has a current disability as there are current 
findings of degenerative changes of the right knee, confirmed 
by X-rays.  

There is also evidence of an injury in service, as the 
veteran's service medical records show that he was treated 
December 1963 and January 1964 for a right knee injury.  The 
veteran has also reported trauma from parachute jumps.  
Service department records show that he received a 
parachutist badge, and it was noted on the recent VA 
examination that the veteran was accompanied by a witness to 
his in-service knee injury.

The remaining determination involves whether there is a 
causal relationship between the present disability and the 
disease or injury during service.  

As the recent VA examiner noted, the absence of any evidence 
of a right knee disability for many years after service, 
weighs against such a link.

The April 1997, on the other hand, provides competent 
evidence of a link between current disability and service.

The September 2006 VA examiner failed to notice that the 
service medical records documented a right knee injury, or 
acknowledge that the veteran was competent to report such an 
injury.  The opinion did seem to acknowledge that at some 
part of the current disability could be attributable to an 
in-service injury, if such an injury were shown.  As just 
discussed, such an injury was shown.

Conversely, the VA examiner in April 1997 reviewed the claims 
folder prior to the examination and noted an accurate 
history.  Therefore, this opinion is more probative.

Resolving reasonable doubt in the veteran's favor, service 
connection for a knee right disability, namely degenerative 
joint disease, is granted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a right knee disability 
is granted. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


